Citation Nr: 1404205	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date prior to November 18, 2008 for the grant of service connection for depression, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  A March 2009 rating decision denied the Veteran's claim for service connection for a personality disorder with adolescent adjustment to adult life, finding that no new and material evidence was received to reopen the claim.  The Veteran filed a notice of disagreement (NOD) with respect to this claim in May 2009.  In an October 2010 a decision review officer (DRO) decision, new and material evidence was found to have been received to reopen the claim for service connection for depression (previously claimed and denied as service connection for a personality disorder with adolescent adjustment to adult life) and the DRO granted service connection for depression, NOS, assigning a 30 percent disability rating, effective November 18, 2008.  The Veteran filed an NOD to this decision in December 2010, claiming that he believed his depression symptoms more closely resembled the 50 percent evaluation and argued that an earlier effective date for the award of service connection for depression, NOS, was warranted.  A statement of the case (SOC) was issued in March 2012, which addressed the issue of an earlier effective date, and the Veteran perfected an appeal on this issue, via a timely filed VA form 9, in April 2012.  

In a March 2012 DRO decision, the Veteran was awarded a 50 percent disability rating for depression, NOS, thereby constituting a full grant of the benefits sought on appeal, as the Veteran claimed he sought a 50 percent evaluation for this disability.  As this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have not been added to the present appeal.  



FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for mental depression on October 5, 1973, which was denied by an October 1973 rating decision; although he filed an NOD with respect to this claim in November 1973 and an SOC was issued in April 1974, he did not perfect an appeal on this decision by way of filing a timely substantive appeal.  

2.  A March 1993 rating decision denied a claim for service connection for a nervous condition, as no new and material evidence had been received.  The Veteran did not appeal this decision.  

3.  The Veteran filed a petition to reopen his claim for service connection for depression, NOS, on November 18, 2008.  

4.  The Veteran's service personnel records were obtained in June 2010.  


CONCLUSION OF LAW

The criteria for an effective date of May 4, 1973 for the grant of service connection for depression, NOS, are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 3.159, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than service treatment records, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than service treatment records, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley  v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

After a careful review of the record, the Board has determined, based upon the satisfactory and probative evidence of record, that an earlier effective date of May 4, 1973 is warranted.  

The Veteran was separated from service on May 3, 1973.  Within one year, he submitted a claim for service connection for mental depression on October 5, 1973.  His DD-214 showed that he had a total of 586 days lost under 10 U.S.C. § 972.  The RO denied his claim in October 1973 and March 1993 rating decisions.  He did not perfect an appeal of either of these decisions.  He later sought to reopen his claim in on November 18, 2008.  

In conjunction with the Veteran's claim to reopen, his service personnel records were obtained from the service department in June 2010.  These records contain a September 1972 mental hygiene consultation and recommendation in which the Veteran was not found to be mentally ill, was psychiatrically cleared, and was diagnosed with an immature personality.  However, the records also show that the Veteran had numerous behavioral problems in service, including going AWOL.  A medical opinion from Michael Kaye, Ph.D. dated in August 2009 (submitted in conjunction with the November 2008 claim to reopen) indicates that the Veteran first became depressed during service and that he had trouble with military structure and discipline.  It was noted that his incarceration and pending court martial resulted in high levels of situational stress which caused the Veteran to become clinically depressed.

Therefore, the Board finds that the service personnel records obtained in June 2010 constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c).  As such, because the Veteran's original claim was submitted within one year of his separation from service, an effective date of May 4, 1973 is warranted for the award of service connection for depression, not otherwise specified.     


ORDER

An effective date of May 4, 1973 for the award of service connection for depression, NOS, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


